Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
This Office Action is a response to Applicant’s Preliminary Amendment filed September 28, 2020.
Claims 4-6 have been amended.
Claims 1-15 are pending in the present application.
Claims 1-15 are subject to election/restriction as detailed below:

		
Election/Restrictions
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I.	Claim 4, drawn to a method of treating a patient having decreased bone mineral density, the method comprising administering a Zinc And Ring Finger 3 (ZNRF3) inhibitor to the patient, wherein the ZNRF3 inhibitor comprises an antisense nucleic acid molecule, a small interfering RNA (siRNA), or a short hairpin RNA (shRNA) that hybridizes to a ZNRF3 mRNA, classifiable in class/subclass C12N 15/113, for example.  If this Group is elected, a further election of species is required as detailed below:
Group II. 	Claim 5, drawn to a method of treating a patient having decreased bone mineral density, the method comprising administering a Zinc And Ring Finger 3 (ZNRF3) inhibitor to the patient wherein the ZNRF3 inhibitor comprises a Cas protein and guide RNA (gRNA) that hybridizes to a gRNA recognition sequence within a ZNRF3 genomic nucleic acid molecule, classifiable in class/subclass C12N 2310/20, for example.  If this Group is elected, a further election of species is required as detailed below:
Group III.	Claim 7, drawn to a method of treating a patient with a therapeutic agent that treats or inhibits decreased bone mineral density, wherein the patient is suffering from decreased bone mineral density, the method comprising the steps of: determining whether the patient has a Zinc And Ring Finger 3 (ZNRF3) predicted loss-of-function variant nucleic acid molecule encoding a human ZNRF3 polypeptide by: obtaining or having obtained a biological sample from the patient; and performing or having performed a genotyping assay on the biological sample to determine if the patient has a genotype comprising the ZNRF3 predicted loss-of-function variant nucleic acid molecule; and when the patient is ZNRF3 reference, then administering or continuing to administer to the patient the therapeutic agent that treats or inhibits decreased bone mineral density in a standard dosage amount, and administering to the patient a ZNRF3 inhibitor; and when the patient is heterozygous for a ZNRF3 predicted loss-of-function variant, then administering or continuing to administer to the patient the therapeutic agent that treats or inhibits decreased bone mineral density in an amount that is the same as or lower than a standard dosage amount, and administering to the patient a ZNRF3 inhibitor; wherein the presence of a genotype having the ZNRF3 predicted loss-of-function variant nucleic acid molecule encoding the human ZNRF3 polypeptide indicates the patient has a reduced risk of developing decreased bone mineral density; and wherein the ZNRF3 predicted loss-of-function variant is: a genomic nucleic acid molecule having a nucleotide sequence comprising a deletion of the position corresponding to position 167,122 according to SEQ ID NO:1; an mRNA molecule having a nucleotide sequence comprising a deletion of the position corresponding to position 2,707 according to SEQ ID NO:44, or a deletion of the position corresponding to position 2,397 according to SEQ ID NO:5; a cDNA molecule produced from an mRNA molecule in the biological sample, wherein the cDNA molecule has a nucleotide sequence comprising a deletion of the position corresponding to position 2,707 according to SEQ ID NO:10, or a deletion of the position corresponding to positions 2,397 according to SEQ ID NO:11; a genomic nucleic acid molecule having a nucleotide sequence comprising a guanine at a position corresponding to position 166,500 according to SEQ ID NO:3; an mRNA molecule having a nucleotide sequence comprising a guanine at a position corresponding to position 2,085 according to SEQ ID NO:8, or a guanine at a position corresponding to positions 1,175 according to SEQ ID NO:9; or a cDNA molecule produced from an mRNA molecule in the biological sample, wherein the cDNA molecule has a nucleotide sequence comprising a guanine at a position corresponding to position 2,085 according to SEQ ID NO:14, or a guanine at a position corresponding to position 1,175 according to SEQ ID NO:15, classifiable in class/subclasses A61P 19/08 and 10, for example.  If this Group is elected, a further election of species is required as detailed below:
Group IV.	Claim 8, drawn to a method of identifying a human subject having an increased risk for developing decreased bone mineral density, wherein the method comprises determining or having determined the presence or absence of a Zinc And Ring Finger 3 (ZNRF3) predicted loss-of-function variant nucleic acid molecule encoding a human ZNRF3 polypeptide in a biological sample obtained from the subject; wherein: when the human subject is ZNRF3 reference, then the human subject has an increased risk for developing decreased bone mineral density, and when the human subject is heterozygous for a ZNRF3 predicted loss-of-function variant or homozygous ZNRF3 predicted loss-of-function variant, then the human subject has a decreased risk for developing decreased bone mineral density; wherein the ZNRF3 predicted loss-of function variant is: a genomic nucleic acid molecule having a nucleotide sequence comprising a deletion of the position corresponding to position 167,122 according to SEQ ID NO:1; an mRNA molecule having a nucleotide sequence comprising a deletion of the position corresponding to position 2,707 according to SEQ ID NO:4, or a deletion of the position corresponding to position 2,397 according to SEQ ID NO:5; a cDNA molecule produced from an mRNA molecule in the biological sample, wherein the cDNA molecule has a nucleotide sequence comprising a deletion of the position corresponding to position 2,707 according to SEQ ID NO:10, or a deletion of the position corresponding to position 2,397 according to SEQ ID NO:11; a genomic nucleic acid molecule having a nucleotide sequence comprising a guanine at a position corresponding to position 166,500 according to SEQ ID NO:3; an mRNA molecule having a nucleotide sequence comprising a guanine at a position corresponding to position 2,085 according to SEQ ID NO:8, or a guanine at a position corresponding to positions 1,175 according to SEQ ID NO:9; or a cDNA molecule produced from an mRNA molecule in the biological sample, wherein the cDNA molecule has a nucleotide sequence comprising a guanine at a position corresponding to position 2,085 according to SEQ ID NO:14, or a guanine at a position corresponding to position 1,175 according to SEQ ID NO:15, classifiable in class/subclass C12Q 1/6883, for example.  If this Group is elected, a further election of species is required as detailed below:
Group V.  Claims 12 and 13, drawn to an alteration-specific probe or alteration-specific primer comprising at least about 15 nucleotides, wherein the alteration-specific probe or alteration-specific primer comprises a nucleotide sequence which is complementary to a portion of a nucleotide sequence encoding a human Zinc And Ring Finger 3 (ZNRF3) polypeptide, wherein the portion comprises a position corresponding to: position 167,123 according to SEQ ID NO:2, or the complement thereof; position 2,708 according to SEQ ID NO.6, or the complement thereof; position 2,398 according to SEQ ID NO:7, or the complement thereof; position 2,708 according to SEQ ID NO:12, or the complement thereof; position 2,398 according to SEQ ID NO:13, or the complement thereof; position 166,500 according to SEQ ID NO:3, or the complement thereof: position 2,085 according to SEQ ID NO:8, or the complement thereof; position 1,775 according to SEQ ID NO:9, or the complement thereof; position 2,085 according to SEQ ID NO: 14, or the complement thereof; or position 1,775 according to SEQ ID NO:15, or the complement thereof, wherein the alteration-specific probe or alteration-specific primer comprises a modified base, sugar, or phosphate group, or comprises a detectable label, classifiable in class/subclass C12Q 1/6874, for example.  If this Group is elected, a further election of species is required as detailed below:
Group VI.  Claims 14 and 15, drawn to a cDNA molecule comprising a nucleotide sequence encoding a human Zinc And Ring Finger 3 (ZNRF3) polypeptide, wherein the nucleotide sequence lacks a position corresponding to position 2,707 according to SEQ ID NO:10, or the complement thereof, or lacks a position corresponding to position 2,397 according to SEQ ID NO:11, or the complement thereof, classifiable in class/subclass C12N 15/1137, for example.  If this Group is elected, a further election of species is required as detailed below:

Claims 1-3 and 6 link the inventions of Groups I and II.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim, claims 1-3 and 6.  Upon the allowance of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise including all the limitations of the allowable linking claim(s) will be entitled to examination in the instant application.  Applicant(s) are advised that if any such claim(s) depending from or including all the limitations of the allowable linking claim(s) is/are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Claims 9-11 link the inventions of Groups I-III.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim, claims 9-11.  Upon the allowance of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise including all the limitations of the allowable linking claim(s) will be entitled to examination in the instant application.  Applicant(s) are advised that if any such claim(s) depending from or including all the limitations of the allowable linking claim(s) is/are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

The inventions are distinct, each from the other, because of the following reasons:
Invention V is related to Groups I-IV as product and processes of use, respectively.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the alteration-specific probe or alteration-specific primer of Group V can be used in a materially different process such as a ZNRF3 antisense RNA, shRNA, or siRNA in a method of effecting, inhibiting, or modulating of a specific ZNRF3 inhibitor activity in cell culture (in vitro), which is a materially different process than the method of treating a patient having decreased bone mineral density of Groups I and II; the method of treating a patient with a therapeutic agent that treats or inhibits decreased bone mineral density, wherein the patient is suffering from decreased bone mineral density of Group III; or the method of identifying a human subject having an increased risk for developing decreased bone mineral density of Group IV.  Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the Examiner if restriction were not required because the inventions require a different field of search (see MPEP 808.02), restriction for examination purposes as indicated is proper. 
Invention VI is related to Groups I-IV as product and processes of use, respectively.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the cDNA molecule comprising a nucleotide sequence encoding a human Zinc And Ring Finger 3 (ZNRF3) polypeptide Group VI can be used in a materially different process such as a ZNRF3 cDNA sequence in a method of stimulating specific ZNRF3 expression and activity in cell culture (in vitro), which is a materially different process than the method of treating a patient having decreased bone mineral density of Groups I and II; the method of treating a patient with a therapeutic agent that treats or inhibits decreased bone mineral density, wherein the patient is suffering from decreased bone mineral density of Group III; or the method of identifying a human subject having an increased risk for developing decreased bone mineral density of Group IV.  Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the Examiner if restriction were not required because the inventions require a different field of search (see MPEP 808.02), restriction for examination purposes as indicated is proper. 
Searching the inventions of Groups I and II together would impose a serious search burden.  Although the compositions of Groups I and II are related as they involve a method of treating a patient having decreased bone mineral density, the method comprising administering a Zinc And Ring Finger 3 (ZNRF3) inhibitor to the patient, they are patentably distinct from each other.  Although there are no provisions under the section for "Relationship of Inventions" in MPEP 806.05 for inventive groups that are directed to related methods, restriction is deemed to be proper because these methods appear to constitute patentably distinct inventions for the following reasons:  Independent searches of the prior art would be required that would constitute a serious burden on the Examiner because a search of the method of using the ZNRF3 inhibitor comprising an antisense nucleic acid molecule, a small interfering RNA (siRNA), or a short hairpin RNA (shRNA) that hybridizes to a ZNRF3 mRNA of Group I is not necessary coextensive with the method of using the ZNRF3 inhibitor comprising a Cas protein and guide RNA (gRNA) that hybridizes to a gRNA recognition sequence within a ZNRF3 genomic nucleic acid molecule of Group II.  Because these Group sets utilize unique and different compositions, the inventions are also therefore not obvious variants, and have a materially different design.  Furthermore, because these Group sets utilize unique and different compositions, the prior art applicable to one Group would not likely be applicable to another Group and the inventions in each Group are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  Accordingly, restriction between these Groups is considered proper.  
Groups V and VI are unrelated, each from the other.  Group V is drawn to an alteration-specific probe or alteration-specific primer and is considered to be distinct from the cDNA molecule comprising a nucleotide sequence encoding a human Zinc And Ring Finger 3 (ZNRF3) polypeptide of Group VI.  The inventions are distinct if the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; the inventions as claimed are not obvious variants; and the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect.  See MPEP § 806.05(j).  In the instant case, the alteration-specific probe or alteration-specific primer of Group V is distinct from the cDNA molecule comprising a nucleotide sequence encoding a human Zinc And Ring Finger 3 (ZNRF3) polypeptide of Group VI since the alteration-specific probe or alteration-specific primer of Group V recites distinct compositions, apart from the cDNA molecule comprising a nucleotide sequence encoding a human Zinc And Ring Finger 3 (ZNRF3) polypeptide of Group VI, which require separate search and examination.  Because these Group sets utilize unique and different compositions, the inventions are also therefore not obvious variants, and have a materially different design.  Furthermore, because these Group sets utilize unique and different compositions, the prior art applicable to one Group would not likely be applicable to another Group and the inventions in each Group are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  Accordingly, restriction between these Groups is considered proper.  
Groups I and II are unrelated from Group III.  Groups I and II are drawn to a method of treating a patient having decreased bone mineral density, the method comprising administering a Zinc And Ring Finger 3 (ZNRF3) inhibitor to the patient and are considered to be distinct from the method of treating a patient with a therapeutic agent that treats or inhibits decreased bone mineral density, wherein the patient is suffering from decreased bone mineral density of Group III.  The inventions are distinct if the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; the inventions as claimed are not obvious variants; and the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect.  See MPEP § 806.05(j).  In the instant case, methods of Groups I and II are distinct from the method of Group III since the method of Group III recites distinct method steps (e.g. genotyping assays) apart from the method steps of Groups I and II, which require separate search and examination.  Because these Group sets utilize unique and different method steps, the inventions are also therefore not obvious variants, and have a materially different design.  Furthermore, because these Group sets utilize unique and different method steps, the prior art applicable to one Group would not likely be applicable to another Group and the inventions in each Group are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  Accordingly, restriction between these Groups is considered proper.  
Group III is unrelated from Group IV.  Group III is drawn to method of treating a patient with a therapeutic agent that treats or inhibits decreased bone mineral density, wherein the patient is suffering from decreased bone mineral density and is considered to be distinct from the method of identifying a human subject having an increased risk for developing decreased bone mineral density of Group IV.  The inventions are distinct if the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; the inventions as claimed are not obvious variants; and the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect.  See MPEP § 806.05(j).  In the instant case, method of Group III is distinct from the method of Group IV since the method of Group IV recites distinct method steps (e.g. determining whether the subject is heterozygous or homozygous for a ZNRF3 predicted loss-of-function variant) apart from the method steps of Group III, which require separate search and examination.  Because these Group sets utilize unique and different method steps, the inventions are also therefore not obvious variants, and have a materially different design.  Furthermore, because these Group sets utilize unique and different method steps, the prior art applicable to one Group would not likely be applicable to another Group and the inventions in each Group are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  Accordingly, restriction between these Groups is considered proper.  
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.  Also, because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the Examiner if restriction were not required because the inventions require a different field of search (see MPEP 808.02), restriction for examination purposes as indicated is proper. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).


The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.



******
Election of Species
	This application contains claims directed to the following patentably distinct species of the claimed inventions: The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
	If either of Groups I-IV are elected, Applicant is required to elect a single molecular embodiment of ZNRF3 predicted loss-of-function variant nucleic acid molecule for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) ZNRF3 predicted loss-of-function variant nucleic acid molecule from claims 6-11.  Either: a genomic nucleic acid molecule having a nucleotide sequence comprising a deletion of the position corresponding to position 167,122 according to SEQ ID NO:1; an mRNA molecule having a nucleotide sequence comprising a deletion of the position corresponding to position 2,707 according to SEQ ID NO:44, or a deletion of the position corresponding to position 2,397 according to SEQ ID NO:5; a cDNA molecule produced from an mRNA molecule in the biological sample, wherein the cDNA molecule has a nucleotide sequence comprising a deletion of the position corresponding to position 2,707 according to SEQ ID NO:10, or a deletion of the position corresponding to positions 2,397 according to SEQ ID NO:11; a genomic nucleic acid molecule having a nucleotide sequence comprising a guanine at a position corresponding to position 166,500 according to SEQ ID NO:3; an mRNA molecule having a nucleotide sequence comprising a guanine at a position corresponding to position 2,085 according to SEQ ID NO:8, or a guanine at a position corresponding to positions 1,175 according to SEQ ID NO:9; or a cDNA molecule produced from an mRNA molecule in the biological sample, wherein the cDNA molecule has a nucleotide sequence comprising a guanine at a position corresponding to position 2,085 according to SEQ ID NO:14, or a guanine at a position corresponding to position 1,175 according to SEQ ID NO:15.       
	If Group V is elected, Applicant is further required to elect a single molecular embodiment of alteration-specific probe or primer for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) nucleotide sequence which is complementary to a portion of a nucleotide sequence encoding a human Zinc And Ring Finger 3 (ZNRF3) polypeptide from claim 12.  Either: a nucleotide sequence which is complementary to a portion of a nucleotide sequence encoding a human Zinc And Ring Finger 3 (ZNRF3) polypeptide, wherein the portion comprises a position corresponding to: position 167,123 according to SEQ ID NO:2, or the complement thereof; position 2,708 according to SEQ ID NO.6, or the complement thereof; position 2,398 according to SEQ ID NO:7, or the complement thereof; position 2,708 according to SEQ ID NO:12, or the complement thereof; position 2,398 according to SEQ ID NO:13, or the complement thereof; position 166,500 according to SEQ ID NO:3, or the complement thereof: position 2,085 according to SEQ ID NO:8, or the complement thereof; position 1,775 according to SEQ ID NO:9, or the complement thereof; position 2,085 according to SEQ ID NO: 14, or the complement thereof; or position 1,775 according to SEQ ID NO:15, or the complement thereof.
	If Group VI is elected, Applicant is further required to elect a single molecular embodiment of cDNA molecule comprising a nucleotide sequence encoding a human Zinc And Ring Finger 3 (ZNRF3) polypeptide for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicants are required to elect one (1) cDNA molecule comprising a nucleotide sequence encoding a human Zinc And Ring Finger 3 (ZNRF3) polypeptide from claim 14.  Either: a cDNA molecule comprising a nucleotide sequence encoding a human Zinc And Ring Finger 3 (ZNRF3) polypeptide, wherein the nucleotide sequence lacks a position corresponding to position 2,707 according to SEQ ID NO:10, or the complement thereof, or lacks a position corresponding to position 2,397 according to SEQ ID NO:11, or the complement thereof.
	There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.



/TERRA C GIBBS/Primary Examiner, Art Unit 1635